Citation Nr: 1626465	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-49 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD) and adjustment disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and adjustment disorder.

4.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.

5.  Entitlement to a higher initial rating for sarcoidosis, rated as noncompensable prior to July 18, 2014 and 30 percent disabling thereafter.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The February 2010 rating denied reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.

The November 2013 rating decision denied service connection for a sleep disorder, claimed as sleep apnea, and determined reopening of the Veteran's claim of entitlement to service connection for a heart condition was not warranted; however, the decision granted service connection for sarcoidosis with an initial noncompensable rating.  The Veteran appealed the denials of service connection and the initial rating assigned for sarcoidosis.  A subsequent rating decision in June 2015 increased the rating for sarcoidosis to 30 percent, effective July 18, 2014.

The issues of service connection for an acquired psychiatric disorder and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The AOJ denied service connection for an acquired psychiatric disorder and reopening of the claim of entitlement to service for a heart condition in an unappealed rating decision mailed to the Veteran in September 2007.

2.  Evidence received by VA since the September 2007 rating decision that denied service connection for an acquired psychiatric disorder relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  VA has not received new evidence that indicates the Veteran's heart condition is the result of disease or injury in service or manifested within one year of his separation from service since the September 2007 rating decision that previously denied the claim.

4.  Since May 24, 2013, the Veteran's sarcoidosis has resulted in DLCO (SB) between 56 to 65 percent predicted, but has not required the use of corticosteroids or outpatient oxygen therapy or resulted in maximum oxygen consumption of 15 to 20 ml/kg/min or less; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episodes of acute respiratory failure; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied service connection for an acquired psychiatric disorder and reopening of the claim of entitlement to service for a heart condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156, 20.302 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for a 30 percent rating, but no higher, for sarcoidosis have been met since May 24, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2011 and July 2013.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Veteran has not identified any outstanding records that would show his heart condition is the result of disease or injury in service or manifested within one year of his separation from service.  An examination is not necessary regarding the Veteran's service connection claim for a heart condition as there is no evidence that indicates the condition is the result of disease or injury in service other than his lay assertion, which is insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  VA provided a respiratory conditions examination in August 2013.  VA provided additional pulmonary function testing in July 2014 and obtained a VA opinion in May 2015 to clarify the results.  These reports provided adequate information to determine the appropriate rating for sarcoidosis when viewed together with the other evidence of record with reasonable doubt resolved in the Veteran's favor.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  New and Material Evidence

A July 1992 rating decision denied entitlement to service connection for a heart condition.  The Veteran did not file a timely notice of disagreement or submit new and material evidence regarding the claim within one year of notice of the decision.  A September 2007 rating decision denied entitlement to service connection for an acquired psychiatric disability, to include PTSD and adjustment disorder.  The September 2007 rating decision also determined reopening of the Veteran's claim of entitlement to service connection for a heart condition was not warranted because new and material evidence had not been submitted regarding the claim.  The Veteran did not file a timely notice of disagreement or submit new and material evidence regarding the claims within one year of notice of the decision.  The September 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Here, the Board finds reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  The record now includes a September 2009 opinion from a VA psychologist that associates the Veteran's current psychiatric disability with service.  This evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  As such, it necessitates reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

In contrast, the Board finds reopening of the Veteran's claim of entitlement to service connection for a heart condition is not warranted.  At the time of the September 2007 rating decision, there was evidence of a current heart condition.  More specifically, VA treatment records from 2006 and 2007 include diagnoses of arteriosclerotic heart disease.  More recent VA treatment records regarding arteriosclerotic heart disease are cumulative and redundant of the evidence of record at the time of the September 2007 rating decision and do not include any evidence which relates the condition to the Veteran's service.  To reopen the claim, VA must receive evidence that shows the Veteran's heart condition is the result of disease or injury in service or manifested within one year of his separation from service.  To date, VA has not received such evidence.  Thus, reopening of the Veteran's claim of entitlement to service connection for a heart condition is not warranted.

III.  Higher Initial Rating for Sarcoidosis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Sarcoidosis is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6846.  Chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is assigned a noncompensable rating.  Pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids warrants a 30 percent rating.  Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control merits a 60 percent rating.  The maximum 100 percent rating is reserved for cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

Alternatively, sarcoidosis may be evaluated as chronic bronchitis with supplemental evaluation of extra-pulmonary involvement under the specific body system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.  Chronic bronchitis is the subject of 38 C.F.R. § 4.97, Diagnostic Code 6600.  A 10 percent rating is assigned when forced expiratory volume in one second (FEV-1) is 71 to 80 percent of the predicted value, the FEV-1 to forced vital capacity (FVC) ratio (FEV-1/FVC) is 71 to 80 percent, or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is 66 to 80 percent of the predicted value.  A 30 percent rating is warranted for FEV-1 is 56 to 70 percent of the predicted value, the FEV-1/FVC is 56 to 70 percent, or DLCO (SB) is 56 to 65 percent of the predicted value.  A 60 percent rating is merited when FEV-1 is 40 to 55 percent of the predicted value, the FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent of the predicted value, or maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  The maximum rating of 100 percent is reserved for when FEV-1 is less than 40 percent of the predicted value, the FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40 percent of the predicted value, a maximum exercise capacity is less than 15 ml/kg/min in oxygen consumption (with cardiac or respiratory limitation), there is cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or an episode or episodes of acute respiratory failure, or outpatient oxygen therapy is required.  Post-bronchodilator results are to be used unless the results are poorer than pre-bronchodilator results.

A staged rating in currently assigned for sarcoidosis, as it is rated as noncompensable prior to July 18, 2014 and 30 percent disabling thereafter.  The AOJ granted the staged rating under Diagnostic Code 6600 after pulmonary function testing in July 2014 showed DLCO (SB) at 62 percent of the predicted value.  A May 2015 VA opinion indicates DLCO (SB) is the most accurate measure of the Veteran's disability.  The prior VA examination in August 2013 did not include DLCO (SB) results.

Under 38 C.F.R. 4.96(d)(2), when a DLCO (SB) test is not of record, an evaluation may be assigned based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  In this instance, the August 2013 examiner did not specifically explain why DLCO (SB) results would not be useful or valid in a particular case, which is inconsistent with the opinion of the May 2015 VA examiner, who indicated DLCO (SB) results are the most accurate measure of the Veteran's disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds the DLCO (SB) test from July 2014 are reflective of the entire appeal period, although it appears the Veteran's pulmonary functioning may have slightly decreased during the period from August 2013 to July 2014 based on alternative methods of testing.  Nevertheless, an earlier effective date for the 30 percent rating assigned for the Veteran's sarcoidosis is warranted, as the record establishes it is at least as likely as not that his DLCO (SB) was between 56 to 65 percent predicted from the effective date of service connection, May 24, 2013.

The record does not establish a rating in excess of 30 percent is warranted at any point in the appeal period.  A higher rating based on pulmonary function testing requires DLCO (SB) between 40 to 55 of the predicted value.  As previously noted, pulmonary function testing has not shown the Veteran DLCO (SB) to be below 62 percent of the predicated value at any point.  Alternative methods of pulmonary function testing, to include FEV-1 or FEV-1/FVC, would result in a noncompensable rating for the disability.  Thus, consideration of a rating based on FEV-1 or FEV-1/FVC values is not warranted.

Diagnostic Code 6846 provides higher ratings beyond those based on pulmonary function testing for pulmonary involvement with persistent symptoms requiring corticosteroids; cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment; however, none of these conditions have been shown during treatment or during examination in the Veteran's case.  Diagnostic Code 6600 provides higher ratings beyond those based on pulmonary function testing for outpatient oxygen therapy, maximum oxygen consumption of 15 to 20 ml/kg/min or less, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure; however, none of these conditions have been shown during treatment or during examination in the Veteran's case.  As such, the 30 percent rating assigned under Diagnostic Code 6600 based on pulmonary function testing is appropriate.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's sarcoidosis, as noted above, has been manifest by respiratory difficulties, which is clearly contemplated by the rating criteria under 38 C.F.R. § 4.97.  He has not identified any additional symptomatology resulting from the disability.  The only other disability for which service connection has been established is tinnitus.  The record does not show that there is a collective effect of his tinnitus with his sarcoidosis that makes his disability picture an unusual or exceptional one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 114-15.

The Board has also considered a total disability based on individual unemployability (TDIU), as an appeal of an initial rating encompasses a TDIU claim when unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the issue of unemployability has not been raised by the record.  Further, the evidence of record indicates the Veteran's service-connected sarcoidosis would have limited impact on his ability to work.  The August 2013 examiner explained the disability would result in coughing with fatigue, which would not impact his ability to perform sedentary work.  Therefore, further consideration of TDIU is not warranted.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Reopening of the claim of entitlement to service connection for a heart condition is denied.

Entitlement to a 30 percent rating, but no higher, for sarcoidosis, effective May 24, 2013, is granted.


REMAND

VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is evidence that indicates the Veteran may have an acquired psychiatric disability as a result of his active service.  Most notably, a September 2009 opinion from a VA treating psychologist indicates the Veteran has PTSD as a result of military sexual trauma.  While the September 2009 opinion provides an accurate assessment of the Veteran's post-service history, it does not discuss the Veteran's history of military discipline prior to the reported military sexual trauma because the treating psychologist did not have access to the Veteran's claims file.  Thus, a VA examination is necessary to make an informed decision on the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

The evidence also establishes the Veteran has a current sleep disorder.  He has been diagnosed as having sleep apnea, as well as sleep issues related to a psychiatric disorder.  The Board finds an examination is necessary with respect to the Veteran's claim of entitlement to service connection for a sleep disorder as the Veteran reported difficulty sleeping during service.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a current psychiatric disorder, to include PSTD and adjustment disorder, that is at least as likely as not the result of disease or injury in service, to include military sexual trauma as reported by the Veteran.

The examiner is specifically asked to address whether there is sufficient evidence of behavior changes following the claimed assault to constitute credible evidence that a personal assault occurred.

If a previously diagnosed psychiatric disorder, to include PSTD and adjustment disorder, is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

If the examiner determines that a psychiatric disorder pre-existed service, the examiner must provide a detailed explanation as to how he or she arrived at this conclusion and a detailed explanation as to whether such disorder was not worsened beyond its natural progression during service.  Such explanation must include an expression of how sure the examiner is in his or her conclusions.  The examiner is cautioned that the Board is not asking for an opinion based on an "at least as likely as not" standard - a standard inapplicable to these questions.  

The examiner is also asked to comment on the September 11, 2009 opinion from the VA clinical psychologist B.L.M., Ph.D., included in the Veteran's claims file.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner must give a rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Schedule the Veteran for a VA examination to determine whether he has a current sleep disorder that was at least as likely as not incurred or otherwise the result of disease or injury in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner must give a rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  Readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


